Citation Nr: 1431653	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  11-01 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for residuals of the right thumb/hand, claimed as the result of Department of Veterans Affairs (VA) surgical treatment of right hand carpal tunnel with right trigger thumb in March 2009.

2.  Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for drop foot of the left leg, claimed as the result of VA surgical treatment to remove a Baker's cyst in August 2009.

3.  Entitlement to service connection for back problems, to include as secondary to drop foot of the left leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to July 1965 and July 1965 to March 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In January 2011, the Veteran withdrew his request for a videoconference hearing.  As such, the Board finds that adjudication of the appeal may go forward without scheduling the Veteran for a hearing.  See 38 C.F.R. § 20.704(e) (2013).

In January 2010, the Veteran filed a claim of entitlement to compensation for drop foot of the left leg and claimed back problems secondary to his drop foot in a February 2010 statement.  Thereafter, the Veteran's claim was presented by the RO as a claim of entitlement to compensation for drop foot, to include a claim for back problems secondary to drop foot.  As additional development is required concerning the Veteran's back problem, the Board has separated the Veteran's claim for drop foot from his claim for back problems, as reflected on the title page.

The issue of entitlement to service connection for back problems, to include as secondary to drop foot of the left leg, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to March 2009, the Veteran was diagnosed with right hand carpal tunnel with right trigger thumb, which was productive of symptoms such as pain, numbness, tingling, discomfort, and weakness.
 
2.  In March 2009, the Veteran underwent a surgical procedure to release his right hand carpal tunnel and release his right trigger thumb, and began to experience additional disability in the form of limited use of his right hand and thumb after the procedure.
 
3.  There is no competent evidence of record that shows that the Veteran's additional disability was not reasonably foreseeable or the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.

4.  Prior to August 2009, the Veteran was diagnosed with a Baker's cyst on the left knee, which was productive of symptoms such as tenderness and painful ambulation.

5.  In August 2009, the Veteran underwent a surgical procedure to remove his Baker's cyst, but a lipoma was removed instead, and he began to experience additional disability in the form of left foot drop after the procedure.
 
6.  The Veteran's additional left foot disability was caused by the August 2009 procedure which was found to not adhere to the standard of care.


CONCLUSIONS OF LAW

1.  Compensation benefits for residuals of the right thumb/hand, claimed as the result of VA surgical treatment of right hand carpal tunnel with right trigger thumb, are not warranted.  38 U.S.C.A. §§ 1151 (West 2002); 38 C.F.R. § 3.361 (2013).

2.  Compensation benefits for drop foot of the left leg due to VA surgical treatment to remove a Baker's cyst are warranted.  38 U.S.C.A. §§ 1151 (West 2002); 38 C.F.R. § 3.361 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA sent the required notice in letters dated February 2010 and May 2010.

Pursuant to VA's duty to assist, VA has associated with the Veteran's file his VA and non-VA treatment records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA's duty to assist also requires VA to provide an examination or obtain a medical opinion when necessary to decide the claim.  38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4)(i).  Accordingly, VA obtained a medical opinion and clarifying addendum in June 2010 and December 2010.  In November 2012, the Veteran requested that VA provide an examination to assess his condition.  The Board finds, however, that VA's duty to assist has been satisfied and an examination need not be provided.  The Board finds that the medical opinions indicate that the Veteran has sustained additional disabilities due to the referenced medical procedures, and thus, information concerning the current state of the Veteran's disabilities is not necessary.  As will be discussed below, the remaining factor to be determined is whether the Veteran's additional disabilities were reasonably foreseeable or the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.  As adequate medical evidence concerning this factor is associated with the claims file, an examination need not be provided.

For the same reasons that the Board finds that the provision of an examination is not necessary with regard to the Veteran's hand and knee injuries, the Board finds that it is not necessary to delay adjudication of the Veteran's claims by requesting records from the Social Security Administration (SSA).  Again, the remaining issue to be determined is whether the Veteran's additional disability was reasonably foreseeable or the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault.  Thus, it is reasonable to find that such information concerning VA's practices cannot be obtained by way of SSA records.

In summary, no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the Claims

Under certain circumstances, VA provides compensation for additional disability resulting from VA medical treatment in the same manner as if such disability were service-connected.  See 38 U.S.C.A. § 1151 (West 2002).  For a claimant to qualify for such compensation, the additional disability must not be the result of the veteran's willful misconduct, and such disability must be caused by hospital care, medical or surgical treatment, or examination furnished to the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility.  38 U.S.C.A. § 1151(a).  For a claimant to be entitled to compensation when additional disability is caused by VA hospital care, medical or surgical treatment, or examination, the proximate cause of the additional disability must be: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the care, treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361 (2013).

To determine whether a veteran has additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, or examination upon which the claim is based to the veteran's condition after such care, treatment, or examination is completed.

To establish actual causation, the evidence must show that VA hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care and has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).

The proximate cause of disability or death is the action or event which directly caused the disability or death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death, and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's, or in appropriate cases, his representative's, informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

Informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient of the proposed diagnostic or therapeutic procedure or course of treatment. The practitioner must explain in language understandable to the patient the nature of a proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  The patient must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise if the proposed treatment is novel or unorthodox.  The patient may withhold or revoke his or her consent at any time.  38 C.F.R. § 17.32(c) (2013).

To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in 38 C.F.R. § 17.32(b), as in emergency situations.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).

II.A.  Residuals of the right thumb/hand

Review of the record reveals that before the Veteran's March 2009 surgery to treat his right hand carpal tunnel and right trigger thumb, the Veteran complained of discomfort and weakness in the hand and fingers due to compression of the medial nerve in addition to swelling, pain, numbness, tingling, catching, and clicking of the right thumb.  VA orthopedic surgery consult records dated March 2009 indicate that the Veteran experienced an occasional dead feeling in his right hand at night, dropped things, and his condition was getting worse over time.  Following his surgery to relieve pressure on the nerve located at the front of the wrist, the Veteran reported that he has limited use of his right hand and thumb due to pain and the shaking of his hand.

In a VA medical examiner opinion dated June 2010, a clinician reported that the Veteran's additional disability did not exist prior to the March 2009 surgery.  In a December 2010 clarification of his June 2010 opinion, the clinician noted that the Veteran developed limited use of right hand and thumb as a complication of the operation.  The Board finds therefore that there is evidence of additional disability that was caused by VA surgical treatment.

Thus, in order to warrant the Veteran's entitlement to compensation benefits, the evidence must also show that the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault in furnishing the treatment; or an event not reasonably foreseeable.

First, the clinician opined in June 2010 that the Veteran's disability was not caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault in furnishing treatment.  This factor was not addressed directly in the December 2010 opinion.

Second, with regard to foreseeability, the clinician opined in the June 2010 report that the Veteran's residual disability was not foreseeable or anticipated by the surgical team.  In December 2010, the clinician concluded that the Veteran's residual disability was not expected, but may happen at any time by any experienced surgeon.  In supporting the opinion that he offered in December 2010, the clinician noted that the Veteran was informed of the risks of the procedure, which included continued or worse pain, weakness, nerve or blood vessel injury, tingling sensation in the hand, and numbness in the hand.

The Board notes here that although the clinician opined that the additional disability was "not expected," 38 C.F.R. § 3.361(d)(2) provides that VA must also take into consideration what a reasonable health care provider would have foreseen and considered to be an ordinary risk of the treatment provided.  As the December 2010 statement notes that the Veteran's additional disability could have happened at any time by an experienced surgeon and the additional disability was a risk that was disclosed prior to the performance of the procedure, the Board finds that the December 2010 opinion stands for the proposition that a reasonable surgeon would have considered the Veteran's additional disability to be an ordinary risk of the procedure, and thus, was reasonably foreseeable.

The Board finds that the December 2010 opinion is more probative than the opinion that was offered in June 2010 because the clinician notes specifically that the December 2010 statement was a clarification of the previous opinion, and thus, supersedes the June 2010 opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted").  Accordingly, the Board considers the December 2010 statement to be the controlling opinion.  There is therefore no competent evidence of record that indicates that the Veteran's additional disability was not reasonably foreseeable or the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault.

For the foregoing reasons, the Board concludes that the Veteran's claim of entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for residuals of the right thumb/hand must be denied.  There is no doubt to be resolved in this case.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.B.  Drop foot of the left leg

The Veteran also seeks compensation pursuant to 38 U.S.C.A. § 1151 for drop foot of the left leg, claimed as the result of surgical treatment to remove a Baker's cyst in August 2009.  Before his August 2009 surgery, the Veteran was diagnosed with a Baker's cyst of the left knee.  A pre-procedure nursing assessment dated August 2009 documents the Veteran's report that, over the previous year, his cyst was tender to the touch and painful with activity such as ambulation, but he did not complain of pain or discomfort at that time.  A post-operative note indicates that a lipoma of the left knee was removed during surgery.  In various statements, the Veteran has attributed his left leg drop foot to nerve damage sustained during this procedure.  

In June 2010 and December 2010, a VA clinician reported that the Veteran's drop foot did not exist before the August 2009 procedure and implied that the cause of this additional disability was the named procedure, but noted that the Veteran was informed that postsurgical nerve injury was a risk of the procedure and concluded that the procedure was conducted with the Veteran's informed consent.

However, an April 2012 VA "Disclosure of Adverse Event" reflects that a reviewer from the Medical Inspector of VA found that the surgical approach taken by the Veteran's physician in treating the suspected Baker's Cyst was not the standard of care (specifically noting that not attempting a course of non-operative treatment prior to surgery was "imprudent") and that when foot drop was identified post-surgery, it should have been treated by surgical exploration to repair the nerve, if possible.  Additionally, in February 2013, the Veteran was awarded a settlement in the amount of $165,000 under the Federal Tort Claims Act with regard to his August 2009 left knee surgery.  See 28 U.S.C.A. § 2672; see also 38 U.S.C.A. § 1151(b).

The Board finds therefore that compensation is warranted under 38 U.S.C.A. § 1151 for additional disability in the form of a left foot drop due to nerve damage from the August 2009 surgical procedure on the Veteran's left knee.  


ORDER

Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for residuals of the right thumb/hand, claimed as the result of VA surgical treatment in March 2009 is denied.

Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for drop foot of the left leg, claimed as the result of VA surgical treatment in August 2009 is granted, subject to the provisions pertaining to the award of a settlement under 38 U.S.C.A. § 1151(b).



REMAND

In the December 2010 opinion, a VA examiner concluded that the Veteran's back condition-degenerative disc disease of the lumbar spine-is more likely due to the Veteran's age than his left foot drop.  Notably, this opinion does not address whether his left foot drop has aggravated his back condition, and if so, the degree to which his back condition has been aggravated.  VA must therefore provide an examination and obtain an opinion concerning the etiology of the Veteran's back condition.

Accordingly, the case is REMANDED for the following action:
  
1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent, and onset of his back condition.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  After completing the development requested above, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset, and etiology of his back condition.  The claims folder should be made available to and reviewed by the examiner, and the examination report should reflect that such review was accomplished.  All indicated studies should be performed and all findings should be reported in detail.

Based on examination of the Veteran and review of the claims file, the examiner should opine as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's back condition was caused or aggravated by his left foot drop.  If aggravation is found, the examiner must provide a baseline level of severity of the Veteran's spine disability prior to aggravation by the left foot drop.  

The rationale for all opinions expressed should be provided.  If it is not possible to provide an opinion without resort to speculation, the reason that is so should be explained, indicating whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide an opinion is based on the limits of medical knowledge. 

3.  Next, review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.  

4.  After completing the above development, readjudicate the claim.  If the claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


